Citation Nr: 1615415	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-02 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the September 13, 2004 written correspondence constitutes a timely notice of disagreement.

2.  Entitlement to a rating in excess of 10 percent for asthma up to a year prior to September 13, 2004.

3.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD) up to a year prior to September 13, 2004.

4.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

5.  Entitlement to a rating in excess of 30 percent for migraines.

6.  Entitlement to a compensable rating for right foot tendonitis.

7.  Entitlement to a compensable rating for left foot tendonitis.

8.  Entitlement to a compensable rating for allergic rhinitis.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to February 2000.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated May 2005, February 2007, and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) in January 2015, but in a written statement that some month withdrew her request for a hearing.  Accordingly, no hearing was provided.  38 C.F.R. § 20.702.

This issue was previously before the Board in April 2015 and was remanded for further development.  Specifically, the Board requested updated VA treatment records be obtained and a new VA examination be provided.  Both of these requested actions were completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of whether the September 2004 written statement was a timely notice of disagreement was addressed in the prior April 2015 Board remand.  However, because this issue was only addressed in the introduction section of a remand, the Veteran did not have any available right of appeal.  Accordingly, this issue will be revisited in this decision.

The claims file includes new evidence, including updated VA treatment records, that were submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, the file includes a March 2016 written statement from the Veteran's representative waiving initial AOJ consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

The issues of entitlement to service connection for neuromas of both feet as secondary to service-connected tendonitis have been raised by a September 2015 statement.  Additionally, the issues of entitlement to service connection for esophagitis and gastritis as secondary to service-connected GERD have also been raised by a December 2015 statement.  These four issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to increased ratings for service-connected tendonitis of the bilateral feet and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The September 13, 2004 written correspondence did not indicate disagreement with the September 2003 rating decision.

2.  The evidence does not establish the Veteran's service-connected asthma resulted in FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, or required daily bronchodilator or inhalational anti-inflammatory medication in the year prior to September 13, 2004.

3.  The evidence does not establish the Veteran's GERD resulted in at least two of the following symptoms in the year prior to September 13, 2004: persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.  

4.  The Veteran's GERD resulted in no more than persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health effective August 24, 2011.

5.  The Veteran's migraines did not result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability at any point during the period on appeal.  

6.  The Veteran's allergic rhinitis did not result in more than 50 percent obstruction of either nasal passage or polyps at any point during the period on appeal.  


CONCLUSIONS OF LAW

1.  The September 13, 2004 written correspondence does not constitute a timely notice of disagreement.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.26, 19.30, 20.201, 20.302 (2015).

2.  The criteria for a rating in excess of 10 percent for asthma up to a year prior to September 13, 2004 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.97 DC (6602) (2015). 

3.  The criteria for a compensable rating for gastroesophageal reflux disease (GERD) up to a year prior to September 13, 2004 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.114 DC (7346) (2015). 

4.  The criteria for a rating not to exceed 30 percent for gastroesophageal reflux disease (GERD) have been met effective August 24, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114 DC (7346) (2015). 

5.  The criteria for a rating in excess of 30 percent for migraines have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a DC (8100) (2015). 

6.  The criteria for a compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97 DC (6522) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Is the September 13, 2004 Written Statement a Valid Notice of Disagreement

The Veteran has asserted that her September 13, 2004 written correspondence constitutes a timely Notice of Disagreement with the September 10, 2003 rating decision (RD).  The RD in question granted an increased 30 percent rating for migraine headaches and granted service connection and assigned a noncompensable rating for allergic rhinitis, issues already on appeal.  On that same date, the RO also issued a statement of the case (SOC) addressing her appeals for increased ratings for GERD, migraine headaches, bilateral tendonitis, and asthma.  The cover letter accompanying this SOC informed the Veteran that she had 60 days to submit a substantive appeal.  The Veteran claims she was confused by the concurrent correspondence accompanying the RD which indicated she had one year in which to appeal that decision.

Under VA regulations, when a SOC is issued, a veteran and her representative will also be furnished: information of the right to file, and time limit for filing, a substantive appeal; information on hearing and representation rights; and a VA Form 9 (Appeal to the Board).  38 C.F.R. § 19.30(b).  In this case, the September 2003 cover letter to the SOC included all the required information.  The Veteran has asserted that a VA Form 9 was not included in the packet she received, however a VA Form 9 was listed as an enclosure.  Additionally, this letter explained that the Veteran had 60 days, or any remainder of the one-year period from the date of the letter of the appealed RD, to file a substantive appeal.

While the Veteran has asserted that the timing and nature of the paperwork she received in September 2003 confused her, the Board is not persuaded.  Review of the September 2003 SOC notice letter clearly indicated the Veteran was informed of the requirement to submit a substantive appeal within 60 days if she wished to continue with her appeal.  The record does not include any document which could be construed as a substantive appeal within the allowed time period.

Furthermore, the Veteran's alleged NOD, received on September 13, 2004, does not indicate any disagreement with the previous September 2003 RD, or the August 2001 RD which addressed the issues of GERD, asthma, and tendonitis.  Rather, the letter in question clearly indicated the Veteran wished to file a new claim for increased ratings for her allergic rhinitis, asthma, GERD, and migraines.  Accordingly, the RO treated this document as a claim for increased ratings.

Because the Veteran did not timely file a substantive appeal within 60 days of receipt of the September 2003 SOC, the prior August 2001 RD became final.  Additionally, because the September 2004 written statement does not indicate disagreement with the September 2003 RD, such a document does not constitute a valid NOD.  Accordingly, the written statement was properly treated as a new claim by the RO.  

Based on the foregoing, the September 13, 2004 written statement does not constitute a valid notice of disagreement, and the Veteran's appeal is denied.

As discussed in the introduction of the April 2015 remand, although the September 2004 statement did not constitute a valid NOD, in her October 2005 written statement the Veteran also asserted that the increased rating she received for her asthma and GERD in a May 2005 RD should have been awarded prior to September 13, 2004.  Accordingly, the issues on appeal were recharacterized to address this contention, and these appeals are discussed below.

Increased Ratings

The Veteran is seeking increased ratings for several of her service-connected disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).



Asthma One Year Prior to September 2004 Claim

The Veteran's service-connected asthma has been rated under diagnostic code (DC) 6602, for bronchial asthma.  Prior to September 13, 2004, the Veteran's asthma was assigned a 10 percent rating.  In a May 2005 rating decision, the RO granted an increased 30 percent rating effective the date of the Veteran's claim.  However, the Veteran has asserted this increased, 30 percent rating should have been assigned earlier.  Under VA regulations, an increased rating may be assigned effective the earliest date it is factually ascertainable the higher rating was warranted, up to one year prior to the date of claim.  38 C.F.R. § 3.400.

Under this DC, a 10 percent rating is warranted for FEV-1 of 71-80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or intermittent inhalation or oral bronchodilator therapy.  A higher 30 percent rating is warranted for FEV-1 from 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or daily inhalation or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  38 C.F.R. § 4.97.

In this case, it is not factually ascertainable that the Veteran met the criteria for a rating in excess of 10 percent in the year prior to her date of claim, September 13, 2004.

The only relevant medical evidence from the year before her current claim is the record from a visit to a private ER facility for an acute exacerbation of asthma in April 2004.  However, upon evaluation her breath sounds were normal, and the record does not reflect any pulmonary function testing was conducted.  Furthermore, no daily bronchodilator or inhalational anti-inflammatory medication was indicated.  Therefore, although this evidence suggests the Veteran experienced symptoms from her service-connected asthma, this record does not establish the Veteran met the criteria associated with a higher rating.

Instead, the earliest medical record reflecting she met the criteria for a higher, 30 percent rating, is the report from her April 2005 VA examination.  Pulmonary function testing conducted during this examination demonstrated a FEV-1 of 55%, meeting the criteria for a higher, 30 percent rating.  Based on this report, the AOJ already afforded the Veteran all benefit of the doubt by assigning an increased rating effective her date of claim.  

Under VA regulations increased ratings can only pre-date the date of claim if it is factually ascertainable the disability increased in severity up to a year earlier.  In this case, although the Veteran sought treatment for symptoms of asthma in the year prior to filing her current claim, it is not factually ascertainable she met the criteria associated with a higher rating during this time.  Instead, the only relevant medical records do not include the results of any pulmonary function testing, upon which the Veteran's increased rating was granted.  Accordingly, the criteria for a rating in excess of 10 percent up to one year prior to her September 13, 2004 date of claim have not been met, and her appeal is denied.

GERD One Year Prior to September 2004 Claim

The Veteran's service-connected GERD has been rated under diagnostic code (DC) 7399-7346, for hernia hiatal.  Prior to September 13, 2004, the Veteran's GERD has been assigned a noncompensable percent rating.  In a May 2005 rating decision, the RO granted an increased 10 percent rating effective the date of the Veteran's claim for an increased rating.  However, the Veteran has asserted this increased, 10 percent rating should have been assigned earlier.  Under VA regulations, an increased rating may be assigned effective the earliest date it is factually ascertainable the higher rating was warranted, up to one year prior to the date of claim.  38 C.F.R. § 3.400.

Under DC 7346, a 10 percent rating for hernia hiatal is warranted from two or more symptoms of a 30 percent rating with less severity.  A higher 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114.


The Board has carefully reviewed the claims file, however the evidence does not reflect the Veteran sought any treatment relevant to her service-connected GERD in the year prior to filing her claim on September 13, 2004.  Because there is no relevant evidence during this time period, it is not factually ascertainable that her service-connected GERD disability increased in severity in the year prior to her claim.  Accordingly, the Veteran's claim is denied.

GERD

In August 2011, the Veteran also filed a new claim for an increased rating for her service-connected GERD.  Since this time, her GERD has been assigned a 10 percent rating throughout the period on appeal under DC 7346.  As discussed above, under DC 7346, a 10 percent rating for hernia hiatal is warranted with two or more symptoms of a 30 percent rating with less severity.  A higher 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum, 60 percent, rating is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.  

As will be discussed, when affording all benefit of doubt to the Veteran, the criteria for a higher rating not to exceed 30 percent is warranted throughout the period on appeal.

In November 2011, the Veteran was provided with a VA examination.  The examiner noted the Veteran experienced symptoms associated with a higher, 30 percent rating intermittently on a daily basis, including dysphagia, heartburn (pyrosis), epigastric pain, and arm pain.  Furthermore, the examiner noted these symptoms interfered with the Veteran's ability to sleep at night.  Because these symptoms occurred daily, the Board finds they were persistently recurrent, and because they impaired with the Veteran's ability to sleep, the Board finds this constitutes a considerable impairment of her overall health.  Accordingly, the criteria associated with a higher, 30 percent rating have been met.  Furthermore, because this examiner's report does not contain any suggestion these symptoms only developed in the previous few months, this higher 30 percent rating was warranted effective her date of claim in August 2011.

However, the evidence does not establish the Veteran demonstrated the criteria associated with a higher, maximum, 60 percent rating, including severe impairment of health, at any point during the period on appeal.

In April 2015, the Veteran was provided with an additional VA examination.  The examiner again noted the Veteran experienced persistently recurrent symptoms of epigastric distress, dysphagia, pyrosis, regurgitation, nausea, substernal arm or shoulder pain, and associated fatigue due to limited sleep, therefore reflecting the increased 30 percent rating continued to be warranted.  However, this examiner did not suggest the Veteran's service-connected GERD resulted in material weight loss, moderate anemia, or other severe impairment of health.  Accordingly, the criteria for a maximum rating have not been met.

In August 2015, the Veteran was provided with a third VA examination.  This examiner again noted persistently recurrent episodes of epigastric distress, dysphagia, pyrosis, reflux, regurgitation, and substernal arm or shoulder pain.  The examiner opined the Veteran experienced daily symptoms that interfered with her activities of daily living and sleep, however the examiner did not suggest this interference led to "considerable impairment of health."  The Veteran reported some weight loss, from approximately 196 pounds to 192 pounds.  The loss of approximately four pounds, does not constitute "material weight loss," as contemplated by the criteria associated with the maximum rating.  Accordingly, this examiner's report does not reflect the Veteran met the criteria associated with a higher, 60 percent, rating.

The Veteran continued to receive medical treatment for her GERD throughout the period on appeal.  Later in August of 2015, she reported an unintentional weight loss of six pounds, suggesting she lost an additional two pounds since her VA examination.  Again, although this unintentional weight loss is notable, and perhaps a symptom of her service-connected GERD, the Board is simply not convinced the loss of approximately six pounds constitutes material weight loss as contemplated by a higher rating.  38 C.F.R. § 4.114, DC 7346 (emphasis added).  Furthermore, these medical records do not suggest, and the Veteran herself has not asserted, that she experienced the other symptoms associated with the maximum rating, including hematemesis (vomiting of blood) or moderate anemia.  Accordingly, the criteria associated with a higher, maximum rating, have not been met.

Based on the foregoing, and affording all benefit of the doubt to the Veteran, a rating not to exceed 30 percent for her service-connected GERD is granted effective August 24, 2011, the date her claim was received.  To this extent, the Veteran's appeal is granted.

Migraines 

The Veteran is also seeking an increased rating for her service-connected migraine headaches.  Throughout the period on appeal, her disability has been assigned a 30 percent rating under DC 8100, for migraines.  Under this DC, a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A higher, maximum, 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  As will be discussed, the evidence does not establish the Veteran demonstrated criteria associated with a higher, 50 percent, rating at any point during the period on appeal.

As a lay person, the Veteran is considered to be competent to report what comes to her through her senses, including experiencing migraines and headaches.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the Board has carefully considered her lay statements describing the frequency of her migraine headaches.  However, the Board must still determine whether this competent lay evidence is credible when weighed against the other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).   In this case, as will be discussed, the Board finds the Veteran's descriptions of the frequency of her headaches have been inconsistent, and as a result are not credible.  
For example, in an August 2010 VA treatment record she denied experiencing any migraines during the previous year, and consequently she stopped taking her medication.  However, during her November 2011 VA examination the following year, she reported experiencing headaches on average of seven times per month, which lasted for three days at a time, for a total of approximately 21 days per month.  She described that during these headaches, she was "unable to do anything" and had to stay in bed in a cool, dark, and quiet environment.  She also reported accompanying sensitivity to light and sound, neck pain, limb numbness, eye pain, nausea and vomiting.  

In a written statement received in December 2011, the Veteran reported the frequency of migraines she experienced during the six months from spring to late summer.  She reported experiencing migraines five days in April, six days in May, four days in June, six days in July, seven days in August, and nine days in September.  Based on this written statement, the Veteran experienced headaches an average of six days per month, much less than the estimated 21 days per month she reported during her November 2011 VA examination one month earlier.

In an August 2012 VA treatment record, the Veteran denied experiencing any recent migraine attacks.  During her most recent April 2015 VA examination, she estimated experiencing migraines approximately once or twice per month that lasted from minutes to hours, although she noted they sometimes occurred more frequently.  

Based on the foregoing, the Veteran has provided a wide range of estimates of the frequency of her migraines, from denying experiencing any recent headaches in August 2010 and August 2012, to reporting headaches for an average of 21 days per month during her November 2011 VA examination.  These wide range of estimates do not reveal a pattern of increased or decreased severity of her headaches, but instead are simply inconsistent.  For example, during her November 2011 VA examination she reported experiencing headaches of an average of 21 days per month, however in her written statement the following month she documented experiencing headaches only an average of six days per month during the spring and summer before her examination.  The Veteran has not described that her headaches increased or decreased with the seasons, or provided any other explanation for her contradictory estimations of her headache frequency.  Based on these inconsistencies, the Board finds the Veteran's competent lay descriptions of the frequency of her headaches are not credible.

Because the Veteran's lay statements are not credible, the Board is not persuaded by her descriptions of experiencing prostrating migraine attacks more than once a month.  Instead, the most recent April 2015 VA examiner reviewed the complete claims file and specifically opined the Veteran experienced characteristic prostrating attacks approximately once per month.  Therefore, the credible evidence does not reflect she experienced very frequent completely prostrating and prolonged attacks, the criteria associated with a maximum rating.

Furthermore, regardless of the frequency of her attacks, the evidence does not suggest she experienced severe economic inadaptability, the other criteria associated with a maximum rating, at any point during the period on appeal.  Instead, during her April 2015 VA examination, the examiner opined the Veteran's headaches impacted her work by causing her to take more frequent breaks and avoid stressful situations.  However, there is no suggestion this requirement to take frequent breaks resulted in loss of income, or otherwise severely affected her economic adaptability.  Furthermore, the Veteran herself has not described any loss of income or other economic impairment as a result of her service-connected migraines.  Accordingly, the evidence does not establish she experienced severe economic inadaptability, one of the criteria contemplated by a higher rating, at any point during the period on appeal.

Based on the foregoing, the criteria associated with a higher, maximum 50 percent, rating for service-connected migraines have not been met at any point during the period on appeal.  Accordingly, the Veteran's appeal is denied.

Allergic Rhinitis

Finally, the Veteran is also seeking an increased rating for her service-connected allergic rhinitis.   She has been assigned a noncompensable rating for this disability throughout the period on appeal under DC 6522, based on allergic rhinitis.  Under this DC, a compensable 10 percent rating is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  A higher, maximum, 30 percent rating is warranted for allergic rhinitis with polyps.  38 C.F.R. § 4.97.  As will be discussed, the evidence does not reflect the Veteran experienced a 50 percent or more obstruction of the nasal passage or polyps due to her allergic rhinitis at any point during the period on appeal.

Instead, during an August 2010 VA treatment record the Veteran was noted to have no symptoms of allergic rhinitis.  During her November 2011 VA examination, the examiner noted she had a deviated septum on the right and experienced sinus problem episodes approximately four times per year lasting for two weeks at a time.  However, this examiner also specifically noted she did not have any nasal obstruction or polyps.

After her examination, she continued to seek periodic medical treatment for her allergic rhinitis, including treatment from the emergency room, however no polyps or nasal obstruction were noted in these records.  In April 2015 she was provided with an additional VA examination.  This examiner again noted there was no obstruction in either nasal passage, and no polyps.  

Therefore, the evidence does not establish the Veteran developed nasal obstruction or polyps as a result of her service-connected allergic rhinitis at any point during the period on appeal.  As a result, entitlement to a compensable rating under DC 6522 is not warranted.

The Board has also considered whether entitlement to a separate or higher rating is warranted under any other diagnostic code.  Specifically, the Board has considered entitlement under the general rating formula for sinusitis, DCs 6510-6514.  Under this general formula, a compensable, 10 percent, rating is warranted for one or two incapacitating episodes of sinusitis per year, requiring prolonged (lasting four to six weeks) of antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97.  However, the evidence does not reflect the Veteran met these criteria at any point during the period on appeal.

During her November 2011 VA examination, the examiner specifically opined the Veteran did not have sinusitis.  In a January 2012 VA treatment record, the Veteran was noted to have a new onset of acute sinusitis, and was prescribed a decongestant.  However, this medical record does not suggest she required antibiotic treatment, or that her sinusitis reoccurred two to five more times during that year.  Instead, this record suggests she experienced a new, single onset of sinusitis.  Accordingly, the criteria for a compensable rating have not been met.

In April 2015, the VA examiner specifically opined the Veteran had not experienced any episodes of chronic sinusitis.  In October 2015, a VA treatment record reflects the Veteran was again treated for acute sinusitis.  She reported a history of experiencing intermittent similar symptoms of sinus congestion, running nose, and clogged ears approximately three to four times in the past year, but self-treated these symptoms with over-the-counter medications.  Therefore, although the Veteran was diagnosed with sinusitis and reported experiencing similar symptoms approximately three to four times per year, she did not require antibiotic treatment to treat these symptoms.  Furthermore, her self-described sinus congestion did not results in purulent discharge or crusting, symptoms associated with a compensable rating for sinusitis.  

Based on the foregoing, although the Veteran was diagnosed with acute sinusitis on two occasions during the period on appeal, she did not meet the criteria associated with a compensable rating under the general formula for sinusitis at any point during the period on appeal.  Accordingly, separate or higher ratings under DCs 6510-6514 are not warranted.

Based on the foregoing, the evidence does not establish the Veteran's service-connected allergic rhinitis results in symptoms contemplated by a compensable rating at any point during the period on appeal.  Accordingly, the Veteran's appeal is denied.

Extraschedular

In reaching the above conclusions, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's asthma, GERD, migraine, or allergic rhinitis disabilities that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of shortness of breath, frequent symptoms of epigastric distress which impaired her sleep, frequent prostrating headaches, and recurrent symptoms of sinus congestion, respectively.  These symptoms were specifically contemplated in the schedular ratings that were assigned, and even served as the basis for the increased rating granted above regarding her GERD.  In this regard, and consistent with the reasoning presented above, the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
In the present case, required notice was provided by a letter dated in November 2011, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, as discussed above the Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) in January 2015, but in a written statement that same month she withdrew her request for a hearing.  Accordingly, no hearing was provided.  38 C.F.R. § 20.702.

The Veteran was also provided with multiple VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her disabilities.  Furthermore, neither the Veteran nor her representative has voiced any issue with the adequacy of the examinations.

 As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The September 13, 2004 written correspondence does not constitute a timely notice of disagreement.

Entitlement to a rating in excess of 10 percent for asthma up to a year prior to September 13, 2004 is denied.

Entitlement to a compensable rating for gastroesophageal reflux disease (GERD) up to a year prior to September 13, 2004 is denied.

Entitlement to a rating not to exceed 30 percent for gastroesophageal reflux disease (GERD) is granted effective August 24, 2011, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 30 percent for migraines is denied.

Entitlement to a compensable rating for allergic rhinitis is denied.


REMAND

Bilateral Tendonitis

The Veteran is also seeking increased ratings for her service-connected tendonitis of her bilateral feet.  In an August 2015 VA treatment record, the Veteran indicated she was scheduled for an outside, private, podiatry evaluation the following week.  The claims file has been carefully reviewed, however the report from this August 2015 private podiatry evaluation is not included in the claims file.  Because this record would be highly relevant to the issue on appeal, remand is required to obtain this identified private treatment record.

TDIU

The Veteran is also seeking entitlement to TDIU, based, at least in part, on her bilateral foot disability.  Because the Board is remanding the issues of entitlement to increased ratings for bilateral foot disabilities, any resulting grant could alter the basis for the Veteran's claimed TDIU.  As such, entitlement to TDIU must also be remanded as intertwined.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the proper authorization from the Veteran, obtain the report from the August 2015 private podiatry evaluation, and any other relevant medical records from this private facility, and associate them with the claims file.  Any negative response should be fully documented for the claims file.

2.  Then, readjudicate the appeals.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


